DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of Group I claims 1-6, 10-14 and 19-22 and the species of online/inline sensors in the reply filed on July 05, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon review and reconsideration, the species are rejoined for examination.
2.	Claims 1-6, 10-14 and 19-22 are pending and under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 2, 4-6, 10, 13,14,19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191361 A1 (McCready et al. July 29, 2010, IDS), “McCready”.
McCready teaches a computer-implemented method for controlling a manufacturing process, the method comprising: receiving dependent variable data measured during the manufacturing process, the dependent variable data representative of values of a first set of process parameters observed by one or more sensors; receiving manipulated variable data measured during the manufacturing process from a plurality of process tools and predicted manipulated variable data representative of a second set of process parameters. determining at least one of a predicted score value, a multivariate statistic, or both based on at least the received data; and determining operating parameters of the manufacturing process based on at least the predicted score value, the multivariate statistic, or both.  See claim 1. 
McCready teaches determining, with a multivariate model, the predicted value for the score, the multivariate statistic, or both, wherein the multivariate model receives measured manipulated and dependent variable data and predicted manipulated and dependent variable data. See claims 17 and 18. 
McCready teaches an exemplary system  that includes a processor and a user interface that can be used in pharmaceutical or biotechnology fermentation, cell culture, or purification processes.  See ¶ [0038].  McCready teaches that the processor is coupled to a processing facility that can include tools, for example, cleaning, purification, depositing material, mixing materials or chemicals, dissolving materials or chemicals, removing materials, rinsing materials, and/or performing other functions within the processing facility.  See ¶¶ [0038]- [0039] and Fig. 1. 
McCready teaches that multivariate, automated control process and system can advantageously implement corrective actions, such as modifying the parameters of the process, in real time resulting in higher and more consistent quality.  See ¶¶ [0012] and [0014].
McCready teaches that the tools or processes include multiple stations or units within the facility. These functions can be associated with a plurality of physical parameters, for example, gas pressure, gas flow rate, temperature, time, and/or plasma or chemicals or biochemical concentrations.  See ¶ [0039] and Fig. 1.
McCready teaches that system controller uses offline data manipulated variables, like set point values of particular processing parameters (e.g., temperature, gas flow rate, pressure, processing time, and others) or instructions for particular process tools),  with online dependent variable data values measured by sensors to predict multivariate statistics.  See ¶¶   [0041]-[0066] and Figure 1-4. 
McCready teaches monitoring variables in the process like chamber temperature, gas pressure, temperature or pressure gradients, impurity levels, spectral and/or chromatographic profiles with sensors.  See ¶ [0016].  
	McCready teaches satisfying a controller objective comprises optimizing an operational objective function associating values of process data, yield data, result data, or any combination thereof of the manufacturing process.  See  claims 8 and 9.
	McCready teaches optimizing result quality result variables to optimize the final condition of a batch.  See ¶ [0059], [0071], [0072], [0084, and [0088]. 
	McCready does not provide a working example of monitoring the concentration or purity of a biological product in real time.
	 It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of McCready and monitor the concentration or purity of a biological product in real time with the methods of  McCready because  McCready teaches that the processes can be used in pharmaceutical or biotechnology fermentation, cell culture, or purification processes, measuring biochemical concentrations, and monitoring chromatographic profiles with sensors. Given that McCready teaches that the multivariate, automated control process and system can advantageously implement corrective actions, such as modifying the parameters of the process, in real time resulting in higher and more consistent quality, one of skill in the art would have been motivated to use the computer-implemented method of McCready monitor the concentration or purity of a biological product in real time during production and purification of biological products and biopharmaceuticals. 

4.	Claim(s) 3, 10, 11, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191361 A1 (McCready et al. July 29, 2010, IDS), “McCready” as applied to claims 1, 2, 4-6, 10, 13, 14, 19, 20,  and 21 above, and further in view of US Pat No. 6,344,172 B1 (Afeyan et al. Feb. 5, 2002), “Afeyan”.
	McCready teaches as set forth above, but does not teach using a fluorescence censor, a specific type of chromatography unit, or a specific biological product.  
	Afeyan teaches a chromatography system and methods for the rapid and efficient separation of proteins and other biological macromolecules, like nucleic acids and therapeutic substances, and their purification.  See abstract, paragraph bridging cols. 2-3, col. 12-lines 21-30, paragraph bridging cols. 22-23, and Fig. 1-6. 
 	Afeyan teaches sensors for detecting  pH, conductivity and UV or other spectral absorbance or fluorescence. See col. 8-lines 35-55 and Fig. 3. 
	Afeyan teaches that the columns include ion exchange, reverse phase, hydrophobic, and affinity chromatography columns.  See col. 4-lines 39-42, col. 6- lines 50-56. col. 15-lines 37-53, and col. 19-lines 9-11.
	Afeyan teaches that the advantages of the chromatography system and methods include rapid monitoring of the presence, quantity, and/or purity of a target solute in a product sample, during a preparative procedure.  See col. 5-lines 40-50 and col. 7-lines 1-23. 
 	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of McCready and Afeyan and use the chromatography system and methods of Afeyan in combination with the processes of McCready because McCready teaches using chromatographic separation methods and Afeyan teaches the that chromatography system and methods can be used for the rapid and efficient separation of proteins and other biological macromolecules.  Given the advantages of the chromatography system and methods of Afeyan one would have been motivated to use the chromatography system and methods of Afeyan for the separation and purification proteins and other biological macromolecules, like nucleic acids, in the processes of McCready.

4.	Claim(s) 10, 11-13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0191361 A1 (McCready et al. July 29, 2010, IDS), “McCready” as applied to claims 1, 2, 4-6, 10, 13, 14, 19, 20, and 21 above, and further in view of  US 2009/0312851 (Mishra S, Dec. 17, 2009, IDS), “Mishra” 
McCready teaches as set forth above, but does not teach using a filtration unit, a specific type of chromatography unit or a specific biological product.  
Mishra  teaches a multivariate system and method for controlling a bioprocess equipment includes developing a process model. The process model can be applied for process control purposes. See abstract, ¶¶ [0004]-[0011], and Figures 1-3.  
Mishra teaches producing protein, therapeutic proteins, peptides, and nucleic acids.  See ¶ [0042].
Mishra teaches using chromatography,  like ion exchange, affinity, and reverse phase, for purification.  See ¶ [0038].
Mishra teaches using filtration process, like  microfiltration, ultrafiltration, or a reverse osmosis process, any of which can be in a batch or continuous (feed-and-bleed)) format. Other filtrations include diafiltration and  dead-end.  See ¶ [0037].
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of McCready and Mishra and use the chromatography and filtration methods of Mishra in combination with the processes of McCready for the isolation and purification of biological products because McCready teaches using chromatographic separation methods, filtration can initially be used to remove impurities and precipitates, and Mishra teaches using filtration process and chromatography in combination with a multivariate system and method for controlling a bioprocess equipment.  Given that chromatography and filtration methods are routinely used in the art for biological molecule purification as shown by the teachings of Mishra, one of skill in the art would have been motivated with a reasonable expectation of success to chromatography and filtration methods in combination with the processes of McCready for isolation and purification of biological products and biological therapeutics. 
Conclusion
5.	No claims allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/            Primary Examiner, Art Unit 1642